Citation Nr: 0324304	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating exceeding 10 percent for residuals of 
pilonidal cystectomies, manifested by a tender scar.

(The issues of entitlement to service connection for a lumbar 
spine disorder, secondary to service-connected residuals of 
pilonidal cystectomies, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities, will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
Houston, Texas, RO, is the RO that currently has jurisdiction 
over the veteran's claims files, as the veteran is now a 
resident of Jalisco, Mexico.

The Board remanded the three above matters in August 1996 for 
additional development, and thereafter denied them in a 
January 2000 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Briefs were filed by both the veteran's private 
attorney at the time and the Secretary of VA in May and July 
2001, respectively, both requesting that the Court vacate the 
Board decision and remand the case for further development 
consistent with the provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which was 
enacted during the pendency of the veteran's appeal.  In 
October 2001, the Court issued an Order granting the above 
mentioned relief sought in both motions.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected residuals of 
pilonidal cystectomies.  This additional development is being 
undertaken pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be held in abeyance at this time, and it 
will be addressed in a later decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to a rating exceeding 10 percent for 
residuals of pilonidal cystectomies, with a tender scar, has 
been obtained and developed by the agency of original 
jurisdiction.

2.  The veteran's 3 1/2-inch long, 1/8-inch wide lower back 
scar, while claimed to be tender and painful, has been 
described as being quite normal, soft, not adherent, not 
keloidal, not hypertrophied, and able to move easily over the 
subjacent tissues.


CONCLUSION OF LAW

The criteria for entitlement to a rating exceeding 10 percent 
for residuals of pilonidal cystectomies, manifested by a 
tender scar, are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Part 4, 
Diagnostic Codes 7803, 7804 (2001); 67 Fed. Reg. at 49,596 
(July 31, 2002) (to be codified as amended at 38 C.F.R. § 
4.118, Diagnostic Codes 7801 through 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, and as indicated earlier, the Board notes that 
during the pendency of this appeal the President signed the 
VCAA, which is currently codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2002), and is applicable to 
the claim on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to this 
appeal, was published on August 29, 2001.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim of entitlement to a 
rating exceeding 10 percent for residuals of pilonidal 
cystectomies, manifested by a tender scar.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002); see also the recent decision of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim 
for an increased rating for his service-connected residuals 
of pilonidal cystectomies, and of the specific reasons for 
denying that claim.  For instance, it is noted that, 
immediately after receiving the veteran's August 1992 claim 
for an increased rating for his service-connected residuals 
of pilonidal cystectomies, manifested by a tender scar, the 
RO took steps to secure, and make part of the veteran's 
record, copies of all records showing treatment from private 
medical sources identified by the veteran.  Letters dated in 
September and November 1992 reveal the RO's steps in that 
regard, as well as the fact that the RO informed the veteran 
of the action being taken with his claim.  All identified 
records were secured, and made part of the veteran's claims 
files.  In April 1993, the veteran was examined by a VA 
physician, and the report of that medical examination has 
been made part of the record.  Additional development was 
requested by the Board in its remand of August 1996, and the 
record shows that it was all accomplished.  A letter from the 
RO dated in September 1996 reveals compliance by the RO with 
the Board's remand instructions, and notification to the 
veteran of the additional steps that he needed to take 
regarding his claims on appeal.  More recently, in February 
2002, the Board notified the veteran and his private attorney 
that the case had been remanded by the Court, and offered 
them an opportunity to submit additional evidence or argument 
in support of the veteran's claims on appeal.  The veteran's 
private attorney requested extensions of time to submit 
additional evidence, and the Board granted the requests.  The 
evidence that was promised by the veteran's private attorney 
was received, and it has been made part of the record.

Also, it is noted that, by letter dated in October 2002, the 
Board notified the veteran and his private attorney of the 
enactment of the VCAA, and explained to them what evidence 
was needed to substantiate his claims on appeal and what 
steps VA would take to help the veteran in that regard.  As 
indicated, new evidence was recently received at the Board.  
It essentially consists of two statements, both dated in 
November 2002, subscribed by a private physician.  They have 
been associated with the veteran's claims files as well.  
Other than this evidence, the veteran has not provided any 
additional information or evidence, nor has he identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
the veteran regarding his appeal of the RO's denial of his 
claim of entitlement to a rating exceeding 10 percent for 
residuals of pilonidal cystectomies, manifested by a tender 
scar, is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue of 
entitlement to a rating exceeding 10 percent for residuals of 
pilonidal cystectomies, manifested by a tender scar, have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).


Factual background

The record shows that the veteran is service-connected for 
the residuals of pilonidal cystectomies, manifested by a 3 1/2-
inch long, 1/8-inch wide, scar in the area of the midline of 
the anus, which has been rated as 10 percent disabling since 
June 1966.  On appeal, the veteran essentially contends that 
his service-connected disability should be rated higher than 
10 percent disabling.

As indicated earlier, the veteran was examined by VA in April 
1993.  According to the report of that medical examination, 
the veteran reported several pilonidal cystectomies during 
service, but stated that he had had no recurrence of the 
pilonidal cyst, to the best of his knowledge, since 1982.  
However, he said that the scar had remained quite tender in 
the area where he had had the multiple pilonidal 
cystectomies.  Currently, he said he took hot "Sitz" baths, 
as prescribed by a physician, in order to attempt to 
alleviate the tenderness in that scar.  The general 
examination of the veteran's skin was "essentially within 
normal limits," and the examination of the coccyx area 
revealed a large scar at the site of the old pilonidal cyst 
and subsequent multiple pilonidal cystectomies, which was 
tender to palpation.  There were no pilonidal cysts noted at 
the time of the examination, as well as no evidence of 
infection, nor any abscesses.  The pertinent diagnoses were 
listed as (1) pilonidal cysts, recurrent, not found at 
present; (2) status post pilonidal cystectomies, times three; 
and (3) chronic scar tissue pain, secondary to multiple 
pilonidal cystectomies.

In a December 1998 statement that was submitted in support of 
the veteran's claim, Dr. A. S., a private physician, stated 
that the veteran was complaining of the scar having trouble 
healing, and of apparently defective scar formation that he 
claimed caused low back pain.  On physical examination, there 
was a scar at the intergluteal area, of about 10 cms. in 
length, which was flexible and was not adherent to deep 
tissues or bones, although it was reportedly extremely 
sensible to light touch, which prevented Dr. A. S. from 
performing deep palpation.  The diagnosis was listed as 
status post multiple surgical procedures for pilonidal cysts, 
with apparently very sensible scar formation at the 
intergluteal area.  Dr. A. S. also rendered the following 
opinion:

I consider that the scar's [reported] 
sensibility is questionable [from] my ... 
point of view because it is not adherent, 
[k]eloidal [and there is no evidence of] 
deformation of the scars at that level.

In a January 1999 statement that was also submitted in 
support of the veteran's claim, Dr. F. C., a private 
dermatologist, stated that the veteran had been referred to 
him to discard any alteration on his scar due to the three 
pilonidal cystectomies that he had had in the past.  He 
rendered the following opinion:

From the dermatological point of view the 
scars are quite normal and hardly [m]ay 
be causing the disability that the 
[veteran] mentioned.  The scars are soft, 
not hypertroph[ied], and they move easily 
over the subjacent tissues.  I may 
conclude that [t]he skin scars are normal 
and not the cause of the present illness 
that must be treated from the 
osteoarthritis point of view.

DIAGNOSIS:  NORMAL SCARS.

Two November 2002 statements from Dr. C. T. M., a private 
orthopedist, essentially address the veteran's contentions to 
the effect that his current degenerative osteoarthritis of 
the lumbar spine is secondary to his residuals of pilonidal 
cystectomies, stating, in general terms, that "scar tissue 
is not very elastic and contains multiple pain nerve 
endings" and that, as such, any and all movement that puts 
stress or strain on a scar will produce increased pain, as 
well as strain and stress to the lumbar spine.  Neither 
document gives a description or assessment of the veteran's 
scar.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  The evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2002).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2002).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The schedular criteria for rating scars provided, until very 
recently, for a maximum rating of 10 percent for superficial 
scars that are poorly nourished and have repeated ulceration 
(Diagnostic Code 7803), and for superficial scars that are 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7803, 7804 (2001).  Additionally, it provided for more severe 
impairment of a scar to be rated based on limitation of the 
function of the part affected.  38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7805 (2001).

The veteran's scar has been historically rated as 10 percent 
disabling under Diagnostic Code 7804, on the basis of the 
existence of a superficial, but tender and painful, scar.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7804 (2001).

During the pendency of this appeal, the rating criteria for 
rating scars were amended.  The veteran has not been 
specifically notified of these amendments until now because 
of the fact that the amendments, when applied to the specific 
facts of this case, do not affect the outcome of this case, 
as they do not provide a new basis on which to assign a 
rating higher than 10 percent in this case:  A 10 percent 
rating is still the maximum allowed by regulation under 
Diagnostic Code 7804, for superficial scars that are painful 
on examination; under Diagnostic Code 7803, for superficial 
and unstable scars; and under Diagnostic Code 7802, for scars 
other than on the head, face, or neck, that are superficial, 
do not cause limitation of motion, and involve an area, or 
areas, of 144 square inches (929 sq. cm.) or greater.  67 
Fed. Reg. at 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Codes 7802 through 
7804).  Higher ratings of 20, 30, or 40 percent, might also 
be warranted but only in cases were the scars other than on 
the head, face, or neck, are shown to be deep, or to cause 
limitation of motion, and to cover an area, or areas, of at 
least 12 square inches (77 sq. cm.).  67 Fed. Reg. at 49,596 
(July 31, 2002) (to be codified as amended at 38 C.F.R. § 
4.118, Diagnostic Code 7801).

In the case at hand, it has been conceded that the scar is 
tender and painful (although the statements from both Dr. A. 
S. and Dr. F. C. appear to contradict this contention).  
Thus, assuming that that is the case, the 10 percent rating 
that is currently assigned under Diagnostic Code 7804 for the 
veteran's scar is appropriate, when evaluated under both the 
old and the new versions of this diagnostic code.  Higher 
ratings under either version of Diagnostic Codes 7803 or 
7804, or under the new version of Diagnostic Code 7802, are 
not warranted because 10 percent is the maximum rating 
allowed by these diagnostic codes.  A rating higher than 10 
percent is not warranted either under the old version of 
Diagnostic Code 7805 because it is not shown that the scar 
actually causes limitation of function of any part of the 
veteran's body.  The veteran contends that there is indeed 
such limitation of function in the lumbar spine due to a 
separate disability caused by the scar, but the issue of 
service connection for lumbar spine disability is not being 
decided at this time, as it is being further developed, for 
later appellate review.

Additionally, it is noted that higher ratings are not 
warranted under the new version of Diagnostic Code 7801, as 
that diagnostic code specifically requires that the scar be 
deep, or cause limitation of motion, and cover an area, or 
areas, of at least 12 square inches (77 sq. cm.), none of 
which criteria are met in this case.

In short, the veteran's 3 1/2-inch long, 1/8-inch wide lower 
back scar, while claimed to be tender and painful, has been 
described as being quite normal, soft, not adherent, not 
keloidal, not hypertrophied, and able to move easily over the 
subjacent tissues.

In view of the above findings, the Board concludes that the 
criteria for entitlement to a rating exceeding 10 percent for 
residuals of pilonidal cystectomies, manifested by a tender 
scar, are not met.

The Board acknowledges the fact that the veteran's scar has 
not been re-examined by VA since April 1993.  However, the 
above mentioned private medical statements of December 1998 
and January 1999 have been accepted by the Board as adequate 
for rating purposes, and the more recent private medical 
records do not suggest that the scar itself should be 
considered more than 10 percent disabling.  See 38 C.F.R. 
§ 3.326(c) (2002). 

Finally, the Board acknowledges its awareness of VA's policy 
to administer the law under a broad interpretation and 
resolve reasonable doubt in favor of the claimant whenever 
there is an approximate balance of the positive and negative 
evidence which does not satisfactorily prove or disprove his 
or her claim.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In the present case, for 
the foregoing reasons and bases, there exists no reasonable 
doubt to be resolved in favor of the veteran because the 
preponderance of the evidence is clearly against his claim 
for an increased rating for his service-connected residuals 
of pilonidal cystectomies, with a tender scar.  Therefore, 
the veteran's claim must be denied.


ORDER

Entitlement to a rating exceeding 10 percent for residuals of 
pilonidal cystectomies, with a tender scar, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

